DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/8/22.
Claims 22-42 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/22 has been entered.

Response to Arguments


Applicant's arguments filed 11/8/22 with respect to claims 22-42 have been considered but are not persuasive.

	Applicant argued in page 9-10 that about an agreement between examiner and applicant during 10/12/22 interview. Examiner disagree on this because the interview summary in PTOL-413 states that no agreement is reached. 

During interview examiner had asked applicant attorney to discuss the allowable subject matter with applicant and bring that to the claim language. Current claim set is interpreted as connectivity between multiple circuit boards and obvious relative placement of the boards such as transverse from the longitudinal axis based on prior art from the same assignee. As shown under prior art rejection flexible circuit board can be connected and PCBs can also be connected.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art connecting two PCBs using flexible boards. Placement of different boards are mechanical in nature and are not patentable based on different PCB arrangement shown in prior arts under 103 rejection. No new inventive concept has been claimed.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pub. No. 20140296643 A 1), in view of Cobaugh (U.S. Pub. No. 4241381 A).

Examiner’s Note: Claims are interpreted as connection between multiple rigid and flexible boards which is obvious based on Applicant’s own reference cited as primary reference which has multiple rigid and flexible printed circuit boards inside endoscope tip and extended with connector between them. Specific way of positioning boards or specific number of boards connections are not patentable, because same algorithm is applicable for different arrangements and the algorithm is explained in Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible.

Regarding to claim 22:

22. Levy teach an electronic assembly for an endoscope comprising: (Levy Fig. 1A, Fig. 90 [0199] FIG. 1A shows a semi-pictorial view of a multi-camera endoscopy system)
a front pointing image sensor and a first side pointing image sensor; (Levy [0091] 3) a front image sensor, defined by a first optical axis, having a lens and an electrical assembly, wherein the lens is positioned on a surface of said substantially flat front face; 4) a first side image sensor, defined by a second optical axis, having a lens and an electrical assembly, wherein the lens is positioned in the first curved side face; and 5) a first integrated circuit assembly comprising a print circuit board having mounted thereon the electrical assembly of the front image sensor and the electrical assembly of the first side image sensor, wherein the first integrated circuit assembly is configured to occupy a second portion of the interior volume. [0131] the optical axis of said at least one side-looking viewing element forms an obtuse angle with an optical axis of said at least one front-pointing viewing element. The optical axis of said at least one side-looking viewing element forms an acute angle with an optical axis of said at least one front-pointing viewing element. The openings are positioned to allow at least one said side-looking camera to view a medical tool protruding from the openings) and a circuit board assembly comprising: (Levy [0091] a front image sensor, defined by a first optical axis, having a lens and an electrical assembly, wherein the lens is positioned on a surface of said substantially flat front face; 4) a first side image sensor, defined by a second optical axis, having a lens and an electrical assembly, wherein the lens is positioned in the first curved side face; and 5) a first integrated circuit assembly comprising a print circuit board having mounted thereon the electrical assembly of the front image sensor and the electrical assembly of the first side image sensor, wherein the first integrated circuit assembly is configured to occupy a second portion of the interior volume) a first rigid base board to which the front pointing image sensor is connected; (Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Levy [0146] the electronic circuit board comprises an upper base board and a lower base board. The viewing element holder is a metal frame functioning as a heat sink for heat generated by said one or more illuminators. The metal component is placed between said plurality of viewing element holders to act as a heat sink for said one or more illuminators and support the viewing element holders fixedly between an upper and a lower base boards. Levy [0091] a front image sensor, defined by a first optical axis, having a lens and an electrical assembly, wherein the lens is positioned on a surface of said substantially flat front face; 4) a first side image sensor, defined by a second optical axis, having a lens and an electrical assembly, wherein the lens is positioned in the first curved side face; and 5) a first integrated circuit assembly comprising a print circuit board having mounted thereon the electrical assembly of the front image sensor and the electrical assembly of the first side image sensor, wherein the first integrated circuit assembly is configured to occupy a second portion of the interior volume) a second rigid base board, (Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Levy [0735] circuit boards particularly designed to hold front and side illuminators (associated with front and side optical assemblies of an endoscope respectively) in a desired position within a tip portion of an endoscope. The use of the illuminator circuit boards provided by the present specification eases the assembly of the illuminators within the circuit board placed in an endoscope's tip portion, as the illuminator boards pre-define precise locations for the front and side illuminators)
wherein the first side pointing image sensor (Levy [0091] a front image sensor, defined by a first optical axis, having a lens and an electrical assembly, wherein the lens is positioned on a surface of said substantially flat front face; 4) a first side image sensor, defined by a second optical axis, having a lens and an electrical assembly, wherein the lens is positioned in the first curved side face; and 5) a first integrated circuit assembly comprising a print circuit board having mounted thereon the electrical assembly of the front image sensor and the electrical assembly of the first side image sensor, wherein the first integrated circuit assembly is configured to occupy a second portion of the interior volume. Levy [0464] FIG. 1 G, which shows a perspective view of a multi-camera endoscope 153. Tip section 157 includes three side-pointing cameras: a first side-pointing camera 158A, a second side-pointing camera, and a third side-pointing camera) is connected to a first side of the second base board; (Levy [0141] an associated front printed circuit board; a first side sealed modular unit comprising said first side image sensor, lens and an associated first side printed circuit board; a second side sealed module unit comprising said second side image sensor, lens and an associated second side printed circuit board, wherein the front, first side and second side printed circuit boards are coupled [connected] to each other) and a third rigid base board (Levy [0479] In another configuration (not shown), integrated circuit boards 179, 187, and 166 may be a single integrated circuit board on which front and side-pointing image sensors 169, 185, and 164, respectively, are mounted. [0744] FIG. 35A illustrates the metal frame 3505 and illuminator circuit boards 3506, 3510, 3520 of FIG. 34 with the optical assemblies and upper base board removed to assist with visualization) to which the first rigid base board and the second rigid base board are connected, (Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Levy [0142] an associated second side printed circuit board, wherein the front, first side and second side printed circuit boards are coupled to each other; a holder comprising a front surface, a first side surface, a second side surface and a rear portion, wherein each of the front and side surfaces have a plurality of recesses configured to receive a plurality of connectors of the front and side modular units and wherein the rear portion is configured to carry an electrical cable to supply power to and transmit data from the front and side modular units) 
a first flexible circuit board connecting the first rigid base board to the third rigid base board; (Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible, Levy [0844] FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. [0866] According to some embodiments, a flexible circuit board may be connected to the main control unit via a multi-wire cable. This cable may be welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board according to embodiments of the specification) and a second flexible circuit board connecting the second rigid base board to the third rigid base board. (Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board)
wherein the first flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a first edge of the first rigid base board to a second edge of the third rigid base board.  (Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity)
wherein the second flexible circuit board extends from a third edge of the second rigid base board to a fourth edge of the third rigid base board, (Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Levy [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible.)
wherein the fourth edge is substantially perpendicular to the second edge; and (Levy [0152] the base board is roughly L shaped [substantially perpendicular] comprising: a first member extending in a y direction and in an x direction and a second member extending in a y direction and in an x direction, wherein the first member is integrally formed with the second member, wherein said first member and said second member lie in a same horizontal plane and wherein said second member extends from said first member at an angle of substantially 90 degrees [substantially perpendicular]. The front looking viewing element comprises a front looking image sensor and a corresponding lens assembly with an associated printed circuit board)

wherein the front pointing image sensor (Levy [0142] the housing comprises a front portion and a rear portion, and wherein said image capture section further comprises: a front sealed modular unit comprising said front image sensor, lens and an associated front printed circuit board) and the circuit board assembly are configured to be received within a tip of the endoscope. (Levy [0145] an electronic circuit board of a tip section of a multi-viewing elements endoscope, the electronic circuit board comprising a plurality of viewing element holders, each viewing element holder supporting an optical lens assembly and an associated image sensor)

Levy do not explicitly teach wherein the first rigid base board and second rigid base board are placed transverse to the third rigid base board; 

However Cobaugh teach wherein the first base board and second base board are placed transverse to the third base board; (Cobaugh FIGS. 1 and FIG. 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Levy, further incorporating Cobaugh in video/camera technology. One would be motivated to do so, to incorporate first and second base boards are placed transverse to said third base board. This functionality will improve compactness of the system.

Regarding to claim 23-24:

Cancelled.

Regarding to claim 25:

25. Levy teach the electronic assembly of claim 22, wherein the first rigid base board is positioned entirely distal to the third rigid base board.  (Levy Fig. 28 a upper and lower base boards 2802, 2804are at distal arrangement. [0716] Fig. 38E [0689] Reference is now made to FIG. 25, which shows a perspective view of a flexible LED carrier substrate or illumination circuit board 720 of an endoscope assembly according to an embodiment. As discussed earlier, an endoscopic tip, such as tip section 200 of FIGS. 2A and 2B, has a distal face 320 and side edges 362a, 362b extending proximally from the distal face 320. The distal face 320 and side edges 362a, 362b together define an internal volume of the tip 200. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because relative positioning of base board is not patentable over Levy Fig. 28. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note)

Regarding to claim 26:

26. Levy teach the electronic assembly of claim 22, further comprising a fourth base rigid board, wherein a third side pointing image sensor is connected to the fourth rigid base board. (Levy [0716] FIG. 28A the front optical assembly comprises a front lens assembly 2806 and a front image sensor. The side optical assembly comprises a side lens assembly 2814 and a side image sensor. The front image sensor's pins and rigid area 2820 are bent to be soldered to the upper base board 2802 and lower base board 2804. The side image sensors' pins and rigid areas 2822 and 2824 (for the right and left side image sensors respectively) are bent to be soldered to the upper base board 2802 and lower base board 2804. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that algorithm of Levy [0716] FIG. 28A will be applicable for fourth base board. Levy [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note) 

Regarding to claim 27:

27. Levy teach the electronic assembly of claim 26, wherein a third flexible circuit board connects the fourth rigid base board to the third rigid base board. (Levy [0844] FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. [0866] According to some embodiments, a flexible circuit board may be connected to the main control unit via a multi-wire cable. This cable may be welded on the board in a designated location freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board according to embodiments of the specification. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that cable can connect between flexible circuit board and base board. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note)

Regarding to claim 28:

28. Levy teach the electronic assembly of claim 22, further comprising a first illuminator circuit board including a first illuminator; (Levy [0720] FIG. 28C illustrates a bottom side view of a lower base board 2804 of the electronic circuit board adapted to support the optical assembly and illuminators of an endoscope, in accordance with an embodiment of the present specification. In various embodiments, the lower base board 2804 is provided with grooves/holes 2834 for front illuminators 2808, 2810, 2812) and a second illuminator circuit board including a second illuminator.  (Levy [0737] FIG. 33A illustrates upper base board 3302, lower base board 3304, a front illuminator electronic circuit board 3306 for supporting the front illuminators 3308a, 3308b, 3308c, and a side illuminator electronic circuit board 3310 for supporting the side illuminators 3312a, 3312b)
wherein the first illuminator circuit board has a length ranging from 5.5 mm to 11.5 mm and a height ranging from 2.0mm to 8.5mm. (Levy [0747] FIG. 36 illustrates a front illuminator electronic circuit board 3606, in accordance with an embodiment of the present specification. In one embodiment, as depicted in FIG. 36, the circuit board 3606 is shaped as a `U` and holds front illuminators 3608a, 3608b, 3608c in place. In various embodiments, the length l of the front illuminator electronic circuit board 3606 ranges from 7.5 mm to 9.5 mm and in an embodiment the length l is approximately 8.8 mm. In various embodiments, the height h of the front illuminator electronic circuit board 3606 ranges from 5 mm to 6.5 mm and in an embodiment the height h is approximately 5.7 mm. [0748] FIG. 37 illustrates a side illuminator electronic circuit board 3710, in accordance with an embodiment of the present specification. In one embodiment, as depicted in FIG. 37, the circuit board 3710 is shaped as a `U` and holds side illuminators 3712a, 3712b in place. In various embodiments, the length l of the side illuminator electronic circuit board 3710 ranges from 7.5 mm to 9.5 mm and in an embodiment the length l is approximately 8.8 mm. In various embodiments, the height h of the side illuminator electronic circuit board 3710 ranges from 3 mm to 4.5 mm and in an embodiment the height h is approximately 3.7 mm)

Regarding to claim 29:

29. Levy teach the electronic assembly of claim 28, wherein the third rigid base board includes a first groove at a distalmost end of the third rigid base board configured to receive the first illuminator circuit board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note)

Regarding to claim 30:

30. Levy teach the electronic assembly of claim 28, wherein the second illuminator circuit board is positioned within a second groove at a distalmost end of the third rigid base board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note)

Regarding to claim 31:

31. Levy teach the electronic assembly of claim 28, wherein the first illuminator circuit board is adjacent to the front pointing image sensor; (Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note. Levy [0967] the side optical assemblies of side viewing elements and the optical windows of the corresponding illuminators) and wherein the second illuminator circuit board is adjacent to the front pointing image sensor (Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note. Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board using the algorithm described in Levy [0143]) and on an opposing side of the front pointing image sensor as the first illuminator circuit board. (Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note. Levy [0626] In addition, electronic circuit board assembly 400 may be configured to carry side illuminators 250a and 250b, which may be associated with side looking viewing element 116b and may be positioned to essentially illuminate side looking viewing element's 116b field of view. Electronic circuit board assembly 400 may also be configured to carry side illuminators, which may be associated with the opposite side looking viewing element, which may be similar to side illuminators 250a and 250b)

Regarding to claim 32:

32. Levy teach the electronic assembly of claim 28, wherein the second illuminator is positioned on an opposite side of the third rigid base board as the first illuminator. (Levy [0626] In addition, electronic circuit board assembly 400 may be configured to carry side illuminators 250a and 250b, which may be associated with side looking viewing element 116b and may be positioned to essentially illuminate side looking viewing element's 116b field of view. Electronic circuit board assembly 400 may also be configured to carry side illuminators, which may be associated with the opposite side looking viewing element, which may be similar to side illuminators 250a and 250b. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note)

Regarding to claim 33:

33. Levy teach the electronic assembly of claim 29, wherein the second illuminator circuit board is received within a second groove of the third rigid base board, and wherein the first groove and the second groove are positioned on an edge of the third rigid base board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board using the algorithm described in Levy [0143]. Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Specific way of positioning boards connections are not patentable as explained in examiner’s note.) 

Regarding to claim 34:

34. Claim 34 is rejected for the same reason as claim 22. Claim 34 has following additional limitations: wherein the first side surface faces a direction transverse from a central longitudinal axis of the endoscope, and wherein the second side surface faces a distal direction; and wherein the second flexible circuit board extends from a third side surface of the second base board to a fourth side surface of the third base board, wherein each of the third side surface and the fourth side surface faces a direction transverse from the central longitudinal axis of the endoscope; a fourth base board including a first groove, wherein a portion of the first base board is received within the first groove.

Levy teach






    PNG
    media_image1.png
    533
    1010
    media_image1.png
    Greyscale

wherein the first side surface faces a direction transverse from a central longitudinal axis of the endoscope, (Levy Fig. 25 and Fig. 26A shows top surface of board 720 from Fig. 25 when placed in Fig. 26A faces a direction transverse from a central longitudinal axis of the endoscope) and wherein the second side surface faces a distal direction; and (Levy Fig. 28 a upper and lower base boards 2802,
2804are at distal arrangement. [0716] Fig. 38E [0689] Reference is now made to FIG.
25, which shows a perspective view of a flexible LED carrier substrate or illumination
circuit board 720 of an endoscope assembly according to an embodiment. As discussed
earlier, an endoscopic tip, such as tip section 200 of FIGS. 2A and 2B, has a distal face 320 and side edges 362a, 362b extending proximally from the distal face 320.
The distal face 320 and side edges 362a, 362b together define an internal volume of the
tip 200. It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art based on above citations because
relative positioning of base board is not patentable over Levy Fig. 28)

wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the
electrical components was a major challenge which is mitigated by the use of
the flexible board) extends from a third side surface of the second base board to a fourth side surface of the third base board, (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity)
wherein each of the third side surface and the fourth side surface faces a direction transverse from the central longitudinal axis of the endoscope. (It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy Fig. 25 and Fig. 26A because placement of board and surface can be any direction relative to a central axis)

Levy do not explicitly teach a fourth base board including a first groove, wherein a portion of the first base board is received within the first groove;


However Cobaugh teach a fourth base board including a first groove, wherein a portion of the first base board is received within the first groove; (Cobaugh FIGS. 1 and FIG. 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

Regarding to claim 35:

35. Levy teach the electronic assembly of claim 34, further comprising: a first illuminator circuit board including only one illuminator; and a second illuminator circuit board including only one illuminator; (Levy [0181] In conjunction with any of the above embodiments, the present application discloses a main control unit connected to an image capture section of an endoscope using a utility tube, wherein the image capture section comprises a front viewing element along with associated at least one front illuminator, a first side viewing element along with associated at least one first side illuminators and a second side viewing element along with associated at least one second side illuminators. [0737] FIG. 33A illustrates upper base board 3302, lower base board 3304, a front illuminator electronic circuit board 3306 for supporting the front illuminators 3308a, 3308b, 3308c, and a side illuminator electronic circuit board 3310 for supporting the side illuminators 3312a, 3312b) wherein the third base board includes 1) a first groove at a distalmost end of the third base board configured to receive the first illuminator circuit board and 2) a second groove at a distalmost end of the third base board configured to receive the second illuminator circuit board. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that second groove of the third base board, and wherein the first groove and the second groove are positioned on an edge of the third base board using the algorithm described in Levy [0143])

Regarding to claim 36:

36. Levy teach the electronic assembly of claim 34, further comprising a fluid channeling component including at least one fluid channel (Levy [0154] the fluid channeling component comprises a front working channel adapted for insertion of a medical tool; a front jet channel adapted to clean a body cavity into which said endoscope is inserted; and an injector opening having a nozzle aimed at the front looking viewing element and associated illuminators) and a side panel configured to receive the first side pointing image sensor. (Levy [0151] a side illumination circuit board comprising a side panel configured to carry at least one set of side illuminators for illuminating a field of view of the side looking viewing element. [0152] The side looking viewing element comprises a side looking image sensor and a corresponding lens assembly with an associated printed circuit board.) 

Regarding to claim 37:

37. Levy teach the electronic assembly of claim 34, further comprising a fourth base board, wherein a second side pointing image sensor is connected to the fourth base board. (Levy [0716] FIG. 28A the front optical assembly comprises a front lens assembly 2806 and a front image sensor. The side optical assembly comprises a side lens assembly 2814 and a side image sensor. The front image sensor's pins and rigid area 2820 are bent to be soldered to the upper base board 2802 and lower base board 2804. The side image sensors' pins and rigid areas 2822 and 2824 (for the right and left side image sensors respectively) are bent to be soldered to the upper base board 2802 and lower base board 2804. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that algorithm of Levy [0716] FIG. 28A will be applicable for a second side pointing viewing element and fourth base board)-8-Customer No.: 109,610 Attorney Docket No.: 12000-0078-03000  

Regarding to claim 38:

38. Levy teach the electronic assembly of claim 34, wherein the first side surface faces a first direction, and the third side surface faces the first direction. 
(Levy [0759] FIG. 38E, the two printed circuit boards (PCBs) 3817, 3818 are placed against the rear surfaces 3847a, 3847b of the respective metal frames 3810, 3812 to form a second intermediate assembly 3820. In one embodiment, the first printed circuit board 3817 is positioned on the base board 3805 such that the front surface (3855a in FIG. 38D) of the first printed circuit board 3817 touches the rear surface 3847a of the first metal frame 3810 and the side surfaces (3858a in FIG. 38D) of the first printed circuit board 3817 touch the second pair of side walls 3848a of the first metal frame 3810)

Regarding to claim 39:

39. Levy teach the electronic assembly of claim 38, Levy do not explicitly teach wherein the second side surface is substantially perpendicular to the fourth side surface.

However Cobaugh teach wherein the second side surface is substantially perpendicular to the fourth side surface. (Cobaugh FIGS. 1 and FIG. 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

Regarding to claim 40:

40. Claim 40 is rejected for the same reason as claim 22 and 35. Claim 40 has following additional limitations: wherein the first base board is positioned entirely distal from the third base board and wherein the second side surface faces a distal direction;

Levy teach wherein the first base board is positioned entirely distal from the third base board (Levy Fig. 25-28 every board has distal direction and relative placement of board is not patentable) and wherein the second side surface faces a distal direction; (Levy Fig. 28 a upper and lower base boards 2802, 2804are at distal arrangement. [0716] Fig. 38E [0689] Reference is now made to FIG. 25, which shows a perspective view of a flexible LED carrier substrate or illumination circuit board 720 of an endoscope assembly according to an embodiment. As discussed earlier, an endoscopic tip, such as tip section 200 of FIGS. 2A and 2B, has a distal face 320 and side edges 362a, 362b extending proximally from the distal face 320. The distal face 320 and side edges 362a, 362b together define an internal volume of the tip 200. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because relative positioning of base board is not patentable over Levy Fig. 28)

Regarding to claim 41:

41. Levy teach the electronic assembly of claim 40, wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a third side surface of the second base board to a fourth side surface of the third base board, (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity. Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Levy [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible)
and wherein a first longitudinal axis of the first side surface extends transverse from each of a second longitudinal axis of the second side surface and a third longitudinal axis of the third side surface. (Levy [0759] FIG. 38E, the two printed circuit boards (PCBs) 3817, 3818 are placed against the rear surfaces 3847a, 3847b of the respective metal frames 3810, 3812 to form a second intermediate assembly 3820. In one embodiment, the first printed circuit board 3817 is positioned on the base board 3805 such that the front surface (3855a in FIG. 38D) of the first printed circuit board 3817 touches the rear surface 3847a of the first metal frame 3810 and the side surfaces (3858a in FIG. 38D) of the first printed circuit board 3817 touch the second pair of side walls 3848a of the first metal frame 3810. Levy [0152] the base board is roughly L shaped [substantially perpendicular] comprising: a first member extending in a y direction and in an x direction and a second member extending in a y direction and in an x direction, wherein the first member is integrally formed with the second member, wherein said first member and said second member lie in a same horizontal plane and wherein said second member extends from said first member at an angle of substantially 90 degrees [substantially perpendicular]. The front looking viewing element comprises a front looking image sensor and a corresponding lens assembly with an associated printed circuit board)

Regarding to claim 42:

42. (New) The electronic assembly of claim 40, wherein the second flexible circuit board (Levy [0633] the flexible circuit board is connected to the main control unit via multi-wire cable; this cable is welded on the board in a designated location, freeing additional space within the tip assembly and adding flexibility to cable access. Assembling the multi-wire cable directly to the electrical components was a major challenge which is mitigated by the use of the flexible board) extends from a third side surface of the second base board to a fourth side surface of the third base board, (Levy Fig. 38E [0267] FIG. 28A illustrates an upper base board and a lower base board associated with a fluid channeling component and adapted to support the optical assembly and illuminators of an endoscope. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on above citations because Levy FIG. 28A shows two base boards and Levy [0633] flexible boards connectivity. Levy [0829] FIG. 45 the front printed circuit board with integrated sensor 4505 and the front lens holder 4506 of the front-pointing modular imaging unit 4510. As can be seen from the figure, the electrical cable 4507 is connected to the printed circuit boards 4505. Levy [0844] It may be noted that in the embodiment shown in FIGS. 42 through 50, the components can be assembled by soldering the flexible printed circuit boards of imaging modules at the rear part of the tip and connecting them with the electrical cable. Another embodiment is shown in FIGS. 51 through 54, wherein connectors are provided to connect between the flexible PCBs of imaging modules. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Levy [0829] and Levy [0844] that cable can connect between rigid board and flexible board. This connection can be considered as an extension of board. Same algorithm can be used any edge of first board to the any edge of the second board as it is just connecting wire as explained in Levy [0476] integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope. Levy Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166, respectively, which may be rigid or flexible. Levy [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible) 
and wherein the fourth side surface faces a first direction and the fourth side surface faces a second direction, and wherein the first direction is substantially perpendicular to the second direction. (Levy [0758] FIG. 38D illustrates one embodiment of a first printed circuit board 3817 and a second printed circuit board 3818 for inclusion with an electronic circuit board assembly. In one embodiment, the printed circuit boards 3817, 3818 are substantially rectangular shaped and each includes a top surface 3852a, 3852b, a bottom surface 3853a, 3853b, a front surface 3855a, 3855b, a rear surface 3857a, 3857b, and two side surfaces 3858a, 3858b. Levy [0152] the base board is roughly L shaped [substantially perpendicular] comprising: a first member extending in a y direction and in an x direction and a second member extending in a y direction and in an x direction, wherein the first member is integrally formed with the second member, wherein said first member and said second member lie in a same horizontal plane and wherein said second member extends from said first member at an angle of substantially 90 degrees [substantially perpendicular]. The front looking viewing element comprises a front looking image sensor and a corresponding lens assembly with an associated printed circuit board)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482